MEMORANDUM OPINION
                                        No. 04-10-00355-CR

                                     Edward Gerard VALDEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-10525
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on July 27, 2009. A timely motion for new trial having been

filed, appellant’s notice of appeal was due to be filed no later than October 26, 2009. See TEX.

R. APP. P. 26.2. The notice of appeal was not filed until April 28, 2010. No motion for

extension of time was filed. See TEX. R. APP. P. 26.3. This court lacks jurisdiction to consider

an appeal if a timely notice of appeal has not been filed. Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim.
                                                                                    04-10-00355-CR


App. 1991)(out-of-time appeal from final felony conviction may be sought by filing a writ of

habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).

       On May 11, 2010, we ordered appellant to show cause why this appeal should not be

dismissed for lack of jurisdiction. Appellant responded, agreeing that the appeal was untimely

filed. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-